DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 01/20/2021.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 3, 8, and 15 have been amended.  No new matter appears to have been entered.
The amendments to Claims 3, 8, and 15 are sufficient to overcome the corresponding 112 rejections and claim objections.  The 112 rejections and claim objections have been withdrawn.
Subject Matter Eligibility
In light of the 2019 PEG, the claims appear to meet the requirements of §101 as the amended claims, including, for example, the limitation, found in claims 1, 8, and 15, of in response to the first plurality of symbols including a first prize symbol displaying a numerical value, display an animation of the first prize symbol being populated into a bingo position on the matrix of bingo positions in the same position as a position of the first prize symbol in the matrix of symbol positions to provide a visual cue of the first prize symbol being replicated onto the bingo card, remove the claims from the realm of abstract steps/rules of organizing human activity.
The corresponding §101 rejection of Claims 1-20 has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacey et al. (US 2013/0157741 A1) (henceforth, “Pacey”) in view of Gauselmann (US 7291066) (henceforth, “Gauselmann”).
Regarding claims 1, 8, and 15, Pacey teaches a non-transitory computer-readable storage medium, computer-implemented method, and electronic gaming machine comprising:
a display device (e.g., gaming terminal 10 includes a primary display area 12, a secondary display area 14 in Para. 28 and Fig. 1); 
a memory device (e.g., gaming terminal 10 includes a central processing unit (CPU) 30 connected to a main memory 32 in Para. 30 and Fig. 2); and 
a processor (e.g., central processing unit (CPU) 30 in Para. 30 and Fig. 2) configured to execute instructions stored in the memory device, which when executed, cause the processor to at least:
control the display device to display a matrix of symbol positions formed by a plurality of reels, each reel of the plurality of reels including a plurality of symbol positions, a subset of the plurality of symbols from the plurality of reels defines the matrix of symbol positions (e.g., basic-game screen 50 adapted to be displayed on the primary display area 12, portraying a plurality of simulated symbol-bearing reels 52 (5x3 matrix) in Para. 35, Fig. 3, and Fig. 5A);
control the display device to display a bingo card, the bingo card defining a matrix of bingo positions (e.g., game board wherein the game board can be a bingo game board in Para. 121);
in response to receipt of an input to play an instance of a game, determine an outcome based at least in part on an output of a random number generator (e.g., in general, a wagering game includes an RNG for generating a random number, game logic for determining the outcome based on the randomly generated number in Para. 33) that includes a first plurality of symbols to display in the matrix of symbol positions (e.g., in response to receiving a wager to play the wagering game, a plurality of symbols is moved with respect to the array of symbol positions in Para. 120 and with reference to FIGS. 4-5C (i.e., the symbol-bearing reels are spun));
evaluate the outcome to determine a win amount (e.g., the wagering game evaluates the displayed array of symbols on the stopped reels and provides immediate awards and bonus features in accordance with a pay table in Para. 36);
in response to the first plurality of symbols including a first prize symbol displaying a numerical value (e.g., of the plurality of symbols, at least one is an alphanumeric symbol associated with a number (i.e., a first prize symbol) in Para. 121), display an animation of the first prize symbol being populated into a bingo position (e.g., in response to the alphanumeric symbol being displayed during the visual rotation of at least one of the 
evaluate the matrix of bingo positions, including the first prize symbol, to determine whether a predefined winning pattern is formed by determining that every position identified by the predefined winning pattern is occupied on the matrix of bingo positions (e.g., after each time a moving alphanumeric symbol populate the game board, the game board can be evaluated to determine if the visually moved alphanumeric symbols populated in the game board comprise a winning outcome (i.e., consistent with Bingo game rules) in Para. 121); and
in response to determining that the predefined winning pattern is formed, determine prize symbols forming the predefined winning pattern in the matrix of bingo positions (e.g., after each time a moving alphanumeric 
But Pacey although teaching the use of a “Bingo game board” in a secondary game with numeric symbols moved to the Bingo game board (Para. 121) and that symbols can be moved to a secondary matrix of the same size based on a pattern (Para. 108), lacks in explicitly teaching the first prize symbol is in the same position as a position of the first prize symbol in the matrix of symbol positions and determining an award value based at least in part on numerical values of prize symbols.  In a related disclosure, Gauselmann teaches various bonus games for being played on a gaming machine (see abstract).  More particularly, Gauselmann teaches the outcome of the main game, shown in FIG. 8, includes a special symbol, shown as a "$" symbol wherein the special symbol does not change its position in the secondary game (i.e., the special symbol is in the same position in the secondary game as in the matrix of symbol positions in the base game) and the value beneath the special symbol is the bonus value awarded to the player (i.e., an award value based in part on numerical values of prize symbols in Col. 4 Lines 26-44).  Gauselmann states that “[m]any gaming machines, also referred to as slot machines, include a bonus game feature to add variety and excitement” (Col. 1 Lines 13-20).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the Bingo game board of Pacey to include the bonus game features of Gauselmann in order to provide more interesting and exciting bonus games, as beneficially taught by Gauselmann.
Regarding claims 2, 9, and 20, Pacey as modified by Gauselmann teaches the matrix of bingo positions defines a number of bingo positions that is equal to a number of symbol positions defined by the matrix of symbol positions, wherein each bingo position of the matrix of bingo positions corresponds in a one-to-one relationship to a symbol position of the matrix of symbol positions (e.g., Pacey discloses moving symbols to a secondary matrix of equal size wherein the moved symbols are moved to a location based on a pattern in Para108 and Figs. 8-10 of Gauselmann show the main game and the bonus game played with the same 5x3 matrix and bonus symbol corresponds to the same position it was in the base game).
Regarding claims 3, 10, and 16, Pacey further teaches in response to receipt of another input to play another additional play of the game, determine an additional outcome that includes pluralities of symbols to display in the matrix of symbol positions; and populate the matrix of bingo positions with one or more additional prize symbols into bingo positions of the matrix of bingo positions corresponding to the positions of the one or more additional prize symbols appearing in the matrix of symbol positions (e.g., after each time a moving alphanumeric symbol populates the Bingo game board, thus the symbol-bearing reels are moved again in Para. 120-121).
Regarding claims 4 and 11, Pacey further teaches additionally evaluate the matrix of bingo positions, including the first prize symbol and the one or more additional prize symbols; determine, based upon the additional evaluation, whether a predefined winning pattern is formed by the first prize symbol and the one or more additional prize symbols in the matrix of bingo positions; and in response to determining that the predefined winning pattern is formed, provide a game award to a player of the electronic 
Regarding claims 5 and 12, Pacey as modified by Gauselmann teaches the instructions further cause the processor to aggregate a value of each prize symbol appearing in the matrix of bingo positions forming the predefined winning pattern to calculate the game award (e.g., accumulated awards in Col. 5 Lines 3-30).
Regarding claims 6 and 13, Pacey further teaches determine whether a jackpot symbol appears within the predefined winning pattern; and in response to determining that the jackpot symbol appears within the predefined winning pattern, provide a jackpot award to the player of the electronic gaming machine (e.g., progressive pay triggers in Para. 114, Para. 118, and Para. 136).
Regarding claims 7 and 14, Pacey further teaches the instructions further cause the processor to at least randomly populate at least some bingo positions in the matrix of bingo positions with prize symbols (Para. 33 and Para. 121).
Regarding claim 17, Pacey further teaches in response to receipt of yet another input to play a second additional instance of the game, determining a second additional outcome that includes yet another plurality of symbols to display in the matrix of symbol positions; and populating the matrix of bingo positions with a second one or more additional prize symbols into bingo positions of the matrix of bingo positions corresponding to the positions of the second one or more additional prize symbols appearing in the matrix of symbol positions (e.g., after each time a moving 
Regarding claim 18, Pacey further teaches evaluating the matrix of bingo positions, including the first prize symbol, the first one or more additional prize symbols, and the second one or more additional prize symbols to determine whether a predefined winning pattern is formed (e.g., after each time a moving alphanumeric symbol populate the game board, the game board can be evaluated to determine if the visually moved alphanumeric symbols populated on the game board comprise a winning outcome in Para. 121).
Regarding claim 19, Pacey further teaches removing at least the predefined winning pattern from the matrix of bingo positions after determining the award value (e.g., collected numerical features can be removed in Para. 103-104).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  New references (Pacey and Gauselmann) have been applied to claims 1-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715